DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1, 3, 8, 14-20 and 44 in the reply filed on November 16, 2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the liquid (122) from the liquid source (120)" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, claim 8 will be dependent on claim 3 which recites a liquid and a liquid source.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 14, 17-18, 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Quddus (US 2020/0055075) in view of Davancens (US 2017/0105513).
In regards to claim 1, Quddus teaches an applicator head (22, fastener-coating tool) comprising:
a non-permeable body between a first end-22a and a second end-22b, where the ends provide a non-permeable wall having a circular (closed) shape (fig. 3-4; para. 37) and comprising:
an inner wall-30 (inner surface) that defines an internal cavity-28 in the non-permeable body (fig. 3-4; para. 37);
an outer surface (shown, not labeled) that faces away from the internal cavity-28 of the non- permeable body (fig. 3-4); and

a foam applicator-40 (permeable body) (fig. 3-4; para. 39-40) that:
laps over all of the first collar wall-42 of the non-permeable wall (fig. 3-4;
laps over at least a portion of the inner wall-30 (inner surface) of the non-permeable wall (fig. 3-4);
spans the internal cavity-28 of the non-permeable body (fig. 3-4) and
defines an applicator opening-46 (fastener cavity) that extends at least partially within the internal cavity-28 of the non-permeable body (fig. 3-4; para. 42) and that is sized and shaped to receive a portion of an object (8, fastener assembly) to be coated, and where the applicator opening-46 has an open end, proximate to the first collar wall-42 of the non-permeable wall, and a closed end  within the internal cavity-28 of the non-permeable body and opposite the open end (fig. 3-4; para. 40-42).
Quddus does not explicitly teach the foam applicator-40 (permeable body) laps over at least a portion of the outer surface of the non-permeable wall.
However, Davancens teaches a brush (400) comprising bristles (420) which are provided on a surface-410 of a head-406 of the brush, where the bristles provided at and around a port (485) through which a substance is discharged (fig. 5-10; para. 37-40, 60-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the bristles surrounding the port of the brush of Davancens onto the foam applicator and applicator head of Quddus, where the foam applicator would be provided on the outer surface of the non-permeable wall, because Davancens 
 In regards to claim 3, Quddus and Davancens as discussed above, where Quddus teaches a coating source (50, liquid source) which delivers a liquid coating to the internal cavity-28 of the non-permeable body (fig. 4; para. 36).
In regards to claim 8, Quddus and Davancens as discussed above, where Quddus teaches
the non-permeable body comprises a first non-permeable-body part and a second non-permeable-body part (see flange-23) coupled to the first non-permeable-body part (fig. 3-4);
the first non-permeable-body part comprises the inner wall-30 (inner surface), the outer surface, and the first collar wall-42 (terminal surface); and
the second non-permeable-body part comprises an inlet at a flange opening-23a to the internal cavity-28 of the non-permeable body for receipt of the coating liquid from the coating source (fig. 4; para. 49).
In regards to claim 14, Quddus and Davancens as discussed above, where Quddus teaches
the foam applicator-40 (permeable body) has a central axis (fig. 4);
the comprises a first permeable-body part (see collar wall-42b) and a second permeable- body part (see area of applicator opening-46a and area of flange-23), in contact with the first permeable-body part (fig. 4; para. 42);
the first permeable-body part defines the open end of the applicator opening-46a (fastener cavity) (fig. 4); and

 In regards to claims 17-18, Quddus and Davancens as discussed above, where Quddus teaches the first permeable-body part (see collar wall-42b) circumscribes the second permeable-body part (see area of applicator opening-46a and area of flange-23) and does not lap over any portion of the second permeable-body part when viewed along the central axis (fig. 4), and the central axis intersects the second permeable-body part  and does not intersect the first permeable- body part (fig. 4).
In regards to claim 22, Quddus and Davancens as discussed above, where Quddus teaches
the applicator opening-46 (fastener cavity) of the foam applicator-40 (permeable body) has a depth dimension),
 a first lateral dimension at the open end of the applicator opening-46 (see outer diameter of collar portion), and a second lateral dimension (see inner diameter along lower portion of applicator opening-46) at the closed end of the applicator opening-46;
the first lateral dimension is measured along an axis, perpendicular to an axis along which the depth dimension s measured;
the second lateral dimension is measured along an axis, perpendicular to the axis along which the depth dimension is measured; and the first lateral dimension is greater than the second lateral dimension (fig. 4).
In regards to claim 25, Quddus and Davancens as discussed above, but do not explicitly teach the internal cavity of the non-permeable body is wider proximate to the open end of the fastener cavity than proximate to the closed end of the fastener cavity.

In regards to claim 26, Quddus and Davancens as discussed above, where Quddus teaches the non-permeable body consists of a single part (fig. 3-4).
In regards to claim 27, Quddus and Davancens as discussed above, but do not explicitly teach the non-permeable body comprises more than one part.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the non-permeable body comprises more than one part, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177 (Bd PatApp&lnt 1969).
In regards to claim 28, Quddus and Davancens as discussed above, where Quddus teaches a nozzle (26, handle) is connected to the non-permeable body of the applicator head (fig. 2; para. 36-37).

Allowable Subject Matter
Claims 15-16, 19-21, 23-24, 29 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        02/16/2021